Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of March 4, 2016 by and among Argos Therapeutics, Inc., a Delaware
corporation (the “Company”), and the Investors identified on Exhibit A attached
hereto (each an “Investor” and collectively the “Investors”).

RECITALS

A. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, (i) shares (the “Shares”) of the Company’s Common
Stock, par value $0.001 per share (the “Common Stock”) and (ii) warrants in the
form attached hereto as Exhibit B to purchase Common Stock (each, a “Common
Warrant” and collectively, the “Common Warrants”); and

B. Contemporaneously with the sale of the Initial Closing Securities (as defined
below), the parties hereto will execute and deliver a Registration Rights
Agreement, in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company will agree to provide certain
registration rights in respect of the resale by the Investors of the Shares and
the Common Warrant Shares (as defined below) under the 1933 Act (as defined
below), and the rules and regulations promulgated thereunder.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“ADAPT Study” has the meaning set forth in Section 3.2(a).

“Additional Closing” has the meaning set forth in Section 3.3(a).

“Additional Closing Conditions” has the meaning set forth in Section 3.3(a).

“Additional Closing Date” has the meaning set forth in Section 3.3(a).

“Additional Closing Last Sale Price” has the meaning set forth in Section 2.3.

“Additional Closing Option” has the meaning set forth in Section 3.3(a).

“Additional Closing Notice” has the meaning set forth in Section 3.3(a).

“Additional Closing Purchase Price” has the meaning set forth in Section 2.3.



--------------------------------------------------------------------------------

“Additional Closing Shares” means Shares in number equal to (a) the Required
Financing Amount divided by (b) the Additional Closing Purchase Price, rounded
down to the nearest whole share.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Approved Transaction Budget” shall mean the budget addressing the use of
proceeds from the sale of Closing Securities hereunder which was approved by the
Board, including a majority of the Investor Directors, on March 3, 2016, as it
may be modified from time to time by the Board, including a majority of the
Investor Directors, in accordance with Section 7.3.

“Board” means the Board of Directors of the Company.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Carry-over Purchase Price” has the meaning set forth in Section 2.3.

“Closing Date” means any of the Initial Closing Date, the Second Closing Date or
the Additional Closing Date.

“Closings” means collectively the Initial Closing, the Second Closing and the
Additional Closing.

“Closing Securities” means collectively the Initial Closing Securities, the
Second Closing Securities and the Additional Closing Shares.

“Common Stock” shall have the meaning ascribed to such term in the recitals to
this Agreement.

“Common Warrants” shall have the meaning ascribed to such term in the recitals
to this Agreement.

“Common Warrant Shares” means the shares of Common Stock issuable upon exercise
of the Common Warrants.

“Company” shall have the meaning ascribed to such term in the recitals to this
Agreement.

“Company Intellectual Property” has the meaning set forth in Section 4.15(a).

“Company’s Knowledge”, or “knowledge” with respect to the Company, means the
actual knowledge of the executive officers (as defined in Rule 405 under the
1933 Act) of the Company, after reasonable due inquiry and investigation.

“Company Party” shall have the meaning set forth in Section 8.3(b).



--------------------------------------------------------------------------------

“Company Sale” shall have the meaning set forth in Section 6.4(c).

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Damages” has the meaning set forth in Section 8.3(a).

“Default Notice” has the meaning set forth in Section 8.2.

“Environmental Laws” has the meaning set forth in Section 4.16.

“Evaluation Date” has the meaning set forth in Section 4.26.

“Excess Voting Securities” means voting securities of the Company held by PHS
and its Affiliates and any other Persons whose beneficial ownership of Common
Stock would be aggregated with PHS for purposes of Section 13(d) of the 1934 Act
that, with respect to a matter submitted to a general vote of the Company’s
stockholders and as of the record date for the vote on such matter, collectively
have voting power equal to (i) the total voting power of all voting securities
of the Company then held by PHS and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with PHS for purposes
of Section 13(d) of the 1934 Act, less (ii) 33% of the voting power of the total
number of voting securities of the Company outstanding as of such record date.

“FDA” has the meaning set forth in Section 4.29.

“First IDMC Meeting” has the meaning set forth in Section 3.2(a).

“Foreign Investor” means each of PHS, Forargos B.V., Tianyi Lummy International
Holdings Group Ltd., China BioPharma Capital I, L.P. and TVM V Life Science
Ventures GmbH & Co. KG.

“GAAP” has the meaning set forth in Section 4.18.

“IDMC” has the meaning set forth in Section 3.2(a).

“Initial Closing” has the meaning set forth in Section 3.1(a).

“Initial Closing Date” has the meaning set forth in Section 3.1(a).

“Initial Closing Securities” means the Shares and the Common Warrants sold in
the Initial Closing.

“Initial Closing Purchase Amount” means, as to an Investor, the aggregate amount
to be paid for the Initial Closing Securities purchased hereunder as specified
opposite such Investor’s name on Exhibit A attached hereto, under the column
entitled “Aggregate Purchase Price of Initial Closing Securities,” in United
States Dollars and in immediately available funds.



--------------------------------------------------------------------------------

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including, but not limited to, data, data bases and documentation).

“Investor” shall have the meaning ascribed to such term in the recitals to this
Agreement.

“Investor Directors” means each of Andrei Petrov, Alexey Vinogradov, Hubert
Birner and Sander van Deventer for so long as they are directors of the Company.

“Investor Party” has the meaning set forth in Section 8.3(a).

“License Agreements” has the meaning set forth in Section 4.15(b).

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition, business or prospects
of the Company and its subsidiaries taken as a whole, or (ii) the ability of the
Company to perform its obligations under the Transaction Documents.

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound which has been filed or is
required to have been filed as an exhibit to the SEC Filings pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Nasdaq” means The Nasdaq Stock Market.

“Per Unit Purchase Price” has the meaning set forth in Section 2.1.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“PHS” shall mean Pharmstandard International S.A.

“PHS Director” means each of Andrei Petrov and Alexey Vinogradov.

“Purchase Price” means the total purchase price of the Initial Closing
Securities and the Second Closing Securities, excluding any proceeds from
exercise of the Common Warrants.

“Press Release” has the meaning set forth in Section 9.7.

“Price Floor” has the meaning set forth in Section 2.3.

“Qualifying Proposal” has the meaning set forth in Section 7.9(a).



--------------------------------------------------------------------------------

“Registration Rights Agreement” shall have the meaning ascribed to such term in
the recitals to this Agreement.

“Required Financing Amount” means the amount by which $60,000,000 exceeds the
sum of (a) the Purchase Price (assuming full performance by each Investor, other
than PHS, of their obligations under this Agreement) and (b) all cash amounts
received by the Company between the date of the Initial Closing and the date of
the Additional Closing Notice (i) as consideration for any grant, sale,
transfer, license, acquisition or disposition of intellectual property rights or
other assets of the Company, (ii) in the form of debt or other equity financing
(excluding any financing for construction of the manufacturing facility),
(iii) from the sale of a royalty interest or similar transaction and (iv) from
the exercise of any of the Common Warrants.

“Remaining Securities” has the meaning set forth in Section 8.2.

“Requisite Stockholder Approval” has the meaning set forth in Section 7.9(a).

“Reserved Amount” has the meaning set forth in Section 7.1.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 4.7.

“Second Closing” has the meaning set forth in Section 3.2(a).

“Second Closing Date” has the meaning set forth in Section 3.2(a).

“Second Closing Milestone” has the meaning set forth in Section 3.2(a).

“Second Closing Notice” has the meaning set forth in Section 3.2(a).

“Second Closing Securities” means the Shares and the Common Warrants to be sold
in the Second Closing.

“Second Closing Purchase Amount” means, as to an Investor, the aggregate amount
to be paid for the Second Closing Securities to be purchased hereunder as
specified opposite such Investor’s name on Exhibit A attached hereto, under the
column entitled “Aggregate Purchase Price of Second Closing Securities,” in
United States Dollars and in immediately available funds.

“Second IDMC Meeting” has the meaning set forth in Section 3.3(a).

“Securities” means the Shares, the Common Warrants and the Common Warrant
Shares.

“Shares” shall have the meaning ascribed to such term in the recitals to this
Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).



--------------------------------------------------------------------------------

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

“Transfer Agent” has the meaning set forth in Section 7.10(c).

“Transferred Securities” has the meaning set forth in Section 7.10(a).

“Transaction Documents” means this Agreement, the Common Warrants and the
Registration Rights Agreement.

“U.S. Person” has the meaning set forth in Section 5.8(a).

“U.S. Investor” means each of Wasatch Small Cap Growth Fund, Wasatch Ultra
Growth Fund and Wasatch Micro Cap Fund.

“Warrant Exercise Price” has the meaning set forth in Section 2.1.

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2. Purchase and Sale of the Shares and Common Warrants.

2.1. On the Initial Closing Date, upon the terms and subject to the conditions
set forth herein, the Company will issue and sell, and the Investors will
purchase, severally and not jointly, (a) the respective numbers of Shares set
forth opposite the names of the Investors under the heading “Number of Shares to
be Purchased in the Initial Closing” on Exhibit A attached hereto and (b) Common
Warrants to purchase 0.75 shares of Common Stock for every one Share purchased
in the Initial Closing (for the avoidance of doubt, the respective numbers of
Common Warrant Shares issuable upon exercise of the Common Warrants to be
purchased at the Initial Closing are set forth opposite the names of the
Investors under the heading “Number of Common Warrant Shares Underlying Common
Warrants Purchased in the Initial Closing” on Exhibit A attached hereto), at a
price per Share and accompanying Common Warrant equal to $5.44375 (the “Per Unit
Purchase Price”). The Common Warrants shall have an exercise price per Common
Warrant Share equal to $5.35 (the “Warrant Exercise Price”).

2.2. On the Second Closing Date, upon the terms and subject to the conditions
set forth herein, the Company will issue and sell, and the Investors will
purchase, severally and not jointly, the respective numbers of Shares set forth
opposite the names of the Investors under the heading “Number of Shares to be
Purchased in the Second Closing” on Exhibit A attached hereto and Common
Warrants to purchase 0.75 shares of Common Stock for every one Share purchased
at the Second Closing (for the avoidance of doubt, the respective numbers of
Common Warrant Shares issuable upon exercise of the Common Warrants to be



--------------------------------------------------------------------------------

Purchased at the Second Closing are set forth opposite the names the Investors
under the heading “Number of Common Warrant Shares Underlying Common Warrants
Purchased in the Second Closing” on Exhibit A attached hereto), at a price per
Share and accompanying Common Warrant equal to the Per Unit Purchase Price. The
Common Warrants shall have an exercise price equal to the Warrant Exercise
Price.

2.3. On the Additional Closing Date, upon the terms and subject to the
conditions set forth herein, the Company will issue and sell, and PHS will
purchase, the Additional Closing Shares at a price per Share equal to the lower
of (a) $5.35 (the “Carry-over Purchase Price”) and (b) the last reported sale
price of the Common Stock on Nasdaq on the date that the Additional Closing
Notice is sent by the Company to PHS (the “Additional Closing Last Sale Price”);
provided, however that the purchase price for the Additional Closing Shares may
not be less than $1.50 per Share (the “Price Floor,” and the amount calculated
pursuant to this Section 2.3, the “Additional Closing Purchase Price”).

2.4. Adjustments for Stock Dividends and Splits.

(a) In the event of any stock dividend, stock split, combination or other
similar recapitalization affecting the Common Stock after the effectiveness of
this Agreement and prior to the Initial Closing or the Second Closing, as the
case may be, the number of shares of Common Stock to be sold to an Investor in
such Closing, the number of Common Warrant Shares issuable upon Common Warrants
issued in such Closing, and the Per Unit Purchase Price and the Warrant Exercise
Price for such Closing, shall be appropriately adjusted and Exhibit A attached
hereto shall be updated accordingly.

(b) In the event of any stock dividend, stock split, combination or other
similar recapitalization affecting the Common Stock after the effectiveness of
this Agreement and prior to the Additional Closing, the Additional Closing Last
Sale Price, the Carry-over Purchase Price and the Price Floor shall be
appropriately adjusted, as applicable.

3. The Closings.

3.1. The Initial Closing.

(a) Upon the satisfaction of the conditions set forth in Section 6.1, the
completion of the purchase and sale of the Initial Closing Securities (the
“Initial Closing”) shall occur remotely via exchange of documents and signatures
on the third trading day following the date hereof or at such other time as is
agreed to by the Company and the Investors (the date of the Initial Closing, the
“Initial Closing Date”).

(b) On the Initial Closing Date, each Investor shall deliver or cause to be
delivered to the Company the Initial Closing Purchase Amount via wire transfer
of immediately available funds pursuant to the wire instructions delivered to
such Investor by the Company on or prior to the Initial Closing Date.



--------------------------------------------------------------------------------

3.2. The Second Closing.

(a) Subject to the satisfaction of the conditions set forth in Section 6.2, the
completion of the purchase and sale of the Second Closing Securities (the
“Second Closing”) shall occur within thirty (30) days after the Company’s
achievement of the Second Closing Milestone (the “Second Closing Date”),
provided that the Second Closing Date shall in no event occur earlier than
June 1, 2016 and shall otherwise be no less than ten (10) days after the date of
the Second Closing Milestone Notice; provided, further, that if the Second
Closing Milestone is not achieved prior to September 30, 2016, then the
Investors shall have no obligation to complete the Second Closing. Within ten
(10) days following achievement of the Second Closing Milestone, the Company
shall provide the Investors with written notice thereof (the “Second Closing
Milestone Notice”), which notice shall also indicate the Second Closing Date
and, with respect to each Investor, the number of Shares and Common Warrants
that such Investor is obligated to purchase at the Second Closing and the Second
Closing Purchase Amount for such Investor in accordance with the terms of this
Agreement. The “Second Closing Milestone” shall mean a recommendation by the
Independent Data Monitoring Committee (the “IDMC”) for the Company’s ongoing
pivotal phase 3 clinical trial of AGS-003 (the “ADAPT Study”) at or following
the IDMC’s next regular meeting following the Initial Closing Date (currently
scheduled for June 2016) (the “First IDMC Meeting”) that the Company
(a) continue the ADAPT Study or (b) discontinue the ADAPT Study based on
favorable efficacy.

(b) On the Second Closing Date, each Investor shall deliver or cause to be
delivered to the Company the Second Closing Purchase Amount via wire transfer of
immediately available funds pursuant to the wire instructions delivered to such
Investor by the Company on or prior to the Second Closing Date.

3.3. The Additional Closing.

(a) Upon satisfaction of the Additional Closing Conditions, the Board shall have
the right, exercisable until February 28, 2017, to require PHS to purchase the
Additional Closing Shares at the Additional Closing Purchase Price (the
“Additional Closing Option”), subject to the satisfaction of the conditions set
forth in Section 6.2. The completion of the purchase and sale of the Additional
Closing Shares (the “Additional Closing”) shall occur at a time to be determined
by the Board (the “Additional Closing Date”), provided that the Additional
Closing Date shall in no event be earlier than November 15, 2016 and shall
otherwise be no more than thirty (30) days, and no less than ten (10) days,
after the date of the Additional Closing Notice. The Company shall provide PHS
with written notice of its exercise of such option (the “Additional Closing
Notice”), which notice shall also indicate the Additional Closing Date, the
number of Additional Closing Shares that PHS is obligated to purchase at the
Additional Closing and the Additional Closing Purchase Price. Notwithstanding
the foregoing, if the Additional Closing Purchase Price is less than the
Carry-over Purchase Price, the Company may elect to proceed with the Additional
Closing only if it has received Requisite Stockholder Approval or stockholder
approval is not otherwise required under Nasdaq rules. The “Additional Closing
Conditions” shall mean (i) the Board having reasonably determined, as of the
date of the Additional Closing Notice, that the Company’s remaining cash and
cash equivalents are not sufficient to fund at least three months of operations
in accordance with the Approved Transaction Budget and (ii) the IDMC having held
its next regular meeting after the First IDMC Meeting (currently anticipated to
be held in November or December 2016) (the “Second IDMC Meeting”) and having
made a recommendation at or following the Second IDMC Meeting for the ADAPT
Study that the Company (a) continue the ADAPT Study or (b) discontinue the ADAPT
Study based on favorable efficacy.



--------------------------------------------------------------------------------

(b) On the Additional Closing Date, PHS shall deliver or cause to be delivered
to the Company the Required Financing Amount via wire transfer of immediately
available funds pursuant to the wire instructions delivered to PHS by the
Company on or prior to the Additional Closing Date.

3.4. Delivery.

(a) At each of the Initial Closing and the Second Closing, the Company shall
deliver or cause to be delivered to each Investor the following in each case
subject to adjustment as provided in Section 2.4:

(i) Shares registered in the name of the Investor, in an amount equal to number
of Shares set forth opposite the name of such Investor under the heading “Number
of Shares to be Purchased in the Initial Closing” or “Number of Shares to be
Purchased in the Second Closing,” as applicable, on Exhibit A attached hereto;
and

(ii) a Common Warrant registered in the name of such Investor, to purchase up to
the number of Common Warrant Shares set forth opposite the name of such Investor
under the heading “Number of Common Warrant Shares Underlying Common Warrants
Purchased in the Initial Closing” or “Number of Common Warrant Shares Underlying
Common Warrants Purchased in the Second Closing,” as applicable, on Exhibit A
attached hereto.

(b) At the Additional Closing, the Company shall deliver or cause to be
delivered to PHS Shares registered in the name of PHS, in an amount equal to
number of Additional Closing Shares.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as described in the SEC Filings or
any disclosure schedule of the Company delivered to the Investors on the date
hereof or on the date of each Closing, any of which qualifies these
representations and warranties in their entirety other than the representations
and warranties set forth in Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.10(i)(a),
4.21, 4.22, 4.23,4.28 and 4.32, and except for representations and warranties
made as of a specific date, the statements contained in this Section 4 are
accurate as of the date of this Agreement and as of each Closing:

4.1. Organization, Good Standing and Qualification. Each of the Company and its
subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties. Each of the Company and its
subsidiaries is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify has not had and would not reasonably be
expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

4.2. Authorization. The Company has the requisite corporate power and authority
and has taken all requisite corporate action necessary for, and no further
action on the part of the Company, its officers, directors and stockholders is
necessary for, (i) the authorization, execution and delivery of the Transaction
Documents, (ii) the authorization of the performance of all obligations of the
Company hereunder or thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Closing Securities and Common
Warrant Shares. The Board has determined, at a duly convened meeting or pursuant
to a unanimous written consent, that the issuance and sale of the Closing
Securities, and the consummation of the transactions contemplated this Agreement
and the other Transaction Documents (including, without limitation, the issuance
of the Common Warrant Shares), are in the best interest of the Company.

4.3. Due Execution; Enforceability. This Agreement has been and, at or prior to
each Closing, each other Transaction Document to be delivered at each Closing
will be, duly executed and delivered by the Company. This Agreement constitutes
and, upon the execution and delivery thereof by the Company, each other
Transaction Document will constitute the valid and legally binding obligation of
the Company, enforceable against it in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or other similar laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.

4.4. Capitalization. The Company is authorized under its Certificate of
Incorporation to issue 200,000,000 shares of Common Stock. The Company’s
disclosure of its issued and outstanding capital stock in its most recent SEC
Filing containing such disclosure was accurate in all material respects as of
the date indicated in such SEC Filing. All of the issued and outstanding shares
of the Company’s capital stock have been duly authorized and validly issued and
are fully paid and nonassessable. None of such shares were issued in violation
of any pre-emptive rights and such shares were issued in compliance in all
material respects with applicable state and federal securities law and any
rights of third parties. No Person is entitled to pre-emptive or similar
statutory or contractual rights with respect to the issuance by the Company of
any securities of the Company, except as have been duly and validly waived.
There are no outstanding warrants, options, convertible securities or other
rights, agreements or arrangements of any character under which the Company is
or may be obligated to issue any equity securities of any kind, except as
contemplated by this Agreement (other than options or equity awards granted
under the Company’s equity incentive plans or inducement awards granted pursuant
to arrangements approved by the Company’s board of directors). Except as
provided in the Registration Rights Agreement, neither the filing of the
registration statements required to be filed by the Registration Rights
Agreement nor the offering or sale of the Closing Securities as contemplated by
this Agreement gives rise to any rights for or relating to the registration of
any shares of Common Stock or other securities of the Company under the 1933
Act, except as have been duly and validly waived.

The issuance and sale of the Closing Securities hereunder or the Common Warrant
Shares will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.



--------------------------------------------------------------------------------

Except as disclosed in the SEC Filings, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events. Except as disclosed in the SEC
Filings, the Company has no material indebtedness outstanding as of the date
hereof.

4.5. Valid Issuance. The Closing Securities have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws, and, assuming the accuracy of the
representations and warranties in Section 5, will be delivered in compliance
with all applicable federal and state securities laws. The Common Warrant Shares
have been duly and validly authorized and reserved for issuance and, upon
exercise of the Common Warrants in accordance with their terms, including the
payment of any exercise price therefor, will be validly issued, fully paid and
nonassessable and will be sold free and clear of any liens, and, assuming the
accuracy of the representations and warranties in Section 5, will be delivered
in compliance with all applicable federal and state securities laws. The Company
has reserved from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Shares and the Common Warrant Shares.

4.6. Consents. Except as provided herein or therein, the execution, delivery and
performance by the Company of its obligations under the Transaction Documents
and the offer, issuance and sale of the Closing Securities require no consent
of, action by or in respect of, or filing with, any Person, governmental body,
agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws and the rules and regulations of Nasdaq, and
other than the registration statements required to be filed by the Registration
Rights Agreement and the applicable consents and approvals related thereto.

4.7. Delivery of SEC Filings; Business. The Company has made available to the
Investors through the EDGAR system, true and complete copies of the Company’s
filings pursuant to the 1934 Act, including the exhibits thereto (collectively,
the “SEC Filings”). The Company has made all filings required to be made
pursuant to the 1934 Act during the twelve months preceding the date hereof and
the date of the applicable Closing. The Company is engaged in all material
respects only in the business described in the SEC Filings and the SEC Filings
contain a complete and accurate description in all material respects of the
business of the Company.

4.8. No Material Adverse Change. Since September 30, 2015, except as identified
and described in the SEC Filings, there has not been:

(i) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the financial statements included
in the Company’s most recent SEC Filing, except for changes in the ordinary
course of business which have not had and would not reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate;



--------------------------------------------------------------------------------

(ii) any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

(iii) any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;

(iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of the Company of a material right or of a material debt owed to it;

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
which is not material to the assets, properties, financial condition, operating
results or business of the Company (as such business is presently conducted);

(vi) any change or amendment to the Company’s Certificate of Incorporation or
By-laws, or material change to any Material Contract or arrangement by which the
Company is bound or to which any of its assets or properties is subject;

(vii) any material transaction entered into by the Company other than in the
ordinary course of business;

(viii) the loss of the services of any key employee, or material change in the
compensation or duties of the senior management of the Company;

(ix) any action taken by the by the Company or a Subsidiary of the Company to
seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company have any knowledge that any of the creditors of the Company or a
Subsidiary of the Company intend to initiate involuntary bankruptcy proceedings,
nor has the Company or any Subsidiary of the Company received any notice from
any such creditor threatening any such action; or

(x) any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.

4.9. SEC Filings. At the time of filing thereof, the SEC Filings (including all
exhibits and schedules thereto and the documents incorporated by reference)
complied as to form in all material respects with the requirements of the 1933
Act or the 1934 Act, as applicable, and did not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. All documents required
to be filed as exhibits to the SEC Filings have been filed as required.

4.10. No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Closing Securities in accordance with the provisions thereof will
not (i) conflict with or result in a breach or violation of (a) any of the terms
and provisions of, or constitute a default under, the



--------------------------------------------------------------------------------

Company’s Certificate of Incorporation or the Company’s By-laws, both as in
effect on the date hereof (true and complete copies of which have been made
available to the Investors through the EDGAR system), or (b) assuming the
accuracy of the representations and warranties in Section 5, any applicable
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, or any of its
assets or properties, or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any lien, encumbrance or other adverse claim upon any
of the properties or assets of the Company or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, except, in the case of clauses
(i)(b) and (ii) only, for such conflicts, breaches, violations and defaults as
have not, and would not reasonably be expected to have a Material Adverse
Effect. This Section does not relate to matters with respect to tax status,
which are the subject of Section 4.11, employee relations and labor matters,
which are the subject of Section 4.14, and environmental laws, which are the
subject of Section 4.16.

4.11. Tax Matters. The Company and each Subsidiary of the Company has timely
prepared and filed all tax returns required to have been filed by the Company or
such Subsidiary of the Company with all appropriate governmental agencies and
timely paid all taxes shown thereon or otherwise owed by it. The charges,
accruals and reserves on the books of the Company in respect of taxes for all
fiscal periods are adequate in all material respects, and there are no material
unpaid assessments against the Company or any Subsidiary of the Company nor, to
the Company’s Knowledge, any basis for the assessment of any additional taxes,
penalties or interest for any fiscal period or audits by any federal, state or
local taxing authority except for any assessment which is not material to the
Company. All taxes and other assessments and levies that the Company or any
Subsidiary of the Company is required to withhold or to collect for payment have
been duly withheld and collected and paid to the proper governmental entity or
third party when due. There are no tax liens or claims pending or, to the
Company’s Knowledge, threatened against the Company or any Subsidiary of the
Company or any of their respective assets or property. There are no outstanding
tax sharing agreements or other such arrangements between the Company or any
Subsidiary of the Company and any other corporation or entity. The Company has
not participated in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2).

4.12. Title to Properties. The Company and each Subsidiary of the Company
(a) has good and marketable title to all real properties and all other
properties and assets owned by it, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or currently planned to be made thereof by it and
(b) holds any leased real or personal property under valid and enforceable
leases with no exceptions that would materially interfere with the use made or
currently planned to be made thereof by it.

4.13. Certificates, Authorities and Permits. The Company and each Subsidiary of
the Company possesses adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither the Company nor any Subsidiary of the Company
has received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that would reasonably
be expected to have a Material Adverse Effect, individually or in the aggregate,
on the Company.



--------------------------------------------------------------------------------

4.14. Labor Matters.

(a) The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. The Company has not
violated in any material respect any laws, regulations, orders or contract
terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

(b) (i) There are no labor disputes existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company’s
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company’s Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.

(c) The Company is, and at all times has been, in compliance in all material
respects with all applicable laws respecting employment (including laws relating
to classification of employees and independent contractors) and employment
practices, terms and conditions of employment, wages and hours, and immigration
and naturalization. There are no claims pending against the Company before the
Equal Employment Opportunity Commission or any other administrative body or in
any court asserting any violation of Title VII of the Civil Rights Act of 1964,
the Age Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other
federal, state or local law, statute or ordinance barring discrimination in
employment.

4.15. Intellectual Property.

(a) The Company, together with its Subsidiaries, owns, possesses, licenses or
has other rights to use all material Intellectual Property as necessary for use
in connection with its business (the “Company Intellectual Property”). There is
no pending or, to the Company’s Knowledge, threatened action, suit, proceeding
or claim by any Person that the Company’s business as now conducted infringes or
otherwise violates any Intellectual Property rights of any third party or any
confidentiality obligations owed to a third party. To the Company’s Knowledge,
there is no existing infringement by another Person of any of the Company
Intellectual Property that would have or would reasonably be expected to have a
Material Adverse Effect. The Company has taken reasonable security measures to
protect the secrecy, confidentiality and value of all of the Company
Intellectual Property, except where failure to do so would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Company Intellectual Property to which the Company or any Subsidiary
of the Company is a party or by which any of their assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are valid and binding obligations of the
Company or its Subsidiaries that are parties thereto and, to the Company’s
Knowledge, the other parties thereto, enforceable in accordance with their
terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
to the Company’s Knowledge there exists no event or condition which will result
in a material violation or breach of or constitute (with or without due notice
or lapse of time or both) a default by the Company or any of its Subsidiaries
under any such License Agreement, in each case that would reasonably be expected
to have a Material Adverse Effect.

(c) All material licenses or other material agreements under which the Company
is granted rights to Intellectual Property are, to the Company’s Knowledge, in
full force and effect and, to the Company’s Knowledge, there is no material
default by any other party thereto, except as would not reasonably be expected
to have a Material Adverse Effect. The Company has no reason to believe that the
licensors under such licenses and other agreements do not have and did not have
all requisite power and authority to grant the rights to the Intellectual
Property purported to be granted thereby.

(d) The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s or any of its Subsidiaries’ ownership or right to
use any of the Company Intellectual Property.

4.16. Environmental Matters. Neither the Company nor any Subsidiary of the
Company is in violation of any statute, rule, regulation, decision or order of
any governmental agency or body or any court, domestic or foreign, relating to
the use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), has released any
hazardous substances regulated by Environmental Law on to any real property that
it owns or operates, has received any notice or claim it is liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or is
subject to any claim relating to any Environmental Laws, which violation,
release, notice, claim, or liability would reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate; and there is no
pending or, to the Company’s Knowledge, threatened investigation that would
reasonably be expected to lead to such a claim.

4.17. Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company is a
party or to which any property of the Company is subject that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect; to the Company’s Knowledge, no such investigations, actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority or threatened by others; and there are no current or pending legal,



--------------------------------------------------------------------------------

governmental or regulatory actions, suits or proceedings that are required under
the 1933 Act or 1934 Act to be described in the SEC Filings that are not so
described in the SEC Filings. The SEC has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company under the 1933 Act or the 1934 Act.

4.18. Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the financial position of the Company as of
the dates shown and its results of operations and cash flows for the periods
shown, subject in the case of unaudited financial statements to normal,
immaterial year-end audit adjustments, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and except that the
unaudited financial statements may not contain all footnotes required by GAAP,
and, in the case of quarterly financial statements, as permitted by Form 10-Q
under the 1934 Act). Except as set forth in the financial statements of the
Company included in the SEC Filings filed prior to the date hereof, the Company
has not incurred any liabilities, contingent or otherwise, except those incurred
in the ordinary course of business, consistent (as to amount and nature) with
past practices since the date of such financial statements, none of which,
individually or in the aggregate, have had or would reasonably be expected to
have a Material Adverse Effect.

4.19. Insurance Coverage. The Company maintains in full force and effect
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Company, and the
Company reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure. The Company has no reason to believe that it will
not be able to renew any existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue doing business as currently conducted without a significant increase
in cost, other than normal increases in the industry. Without limiting the
generality of the foregoing, the Company maintains directors and officers
insurance in an amount deemed to be reasonable and appropriate by the Board.

4.20. Compliance with Nasdaq Continued Listing Requirements. The Company is in
compliance with applicable Nasdaq continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq and the
Company has not received any notice of, nor to the Company’s Knowledge is there
any reasonable basis for, the delisting of the Common Stock from Nasdaq.

4.21. Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company. No Investor shall have any obligation with
respect to any fees, or with respect to any claims made by



--------------------------------------------------------------------------------

or on behalf of other Persons for fees, in each case of the type contemplated by
this Section 4.21 that may be due in connection with the transactions
contemplated by this Agreement or the Transaction Documents.

4.22. No Offers or Sales Requiring Registration. Neither the Company nor any
Person acting on its behalf has, directly or indirectly, made any offers or
sales of any security or the right to purchase any security, or solicited any
offers to buy any security or any such right, under circumstances that would
require registration of the Closing Securities under the 1933 Act.

4.23. Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the offer and sale of the
Closing Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act.

4.24. Questionable Payments. Neither the Company nor any of its Subsidiaries,
nor, to the Company’s Knowledge, any of their respective current or former
directors, officers, employees, agents or other Persons acting on behalf of the
Company or any Subsidiary of the Company, has on behalf of the Company or any
Subsidiary of the Company or in connection with its business: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets which is in violation of law; (d) made any
false or fictitious entries on the books and records of the Company or any
Subsidiary of the Company; (e) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment of any nature; or
(f) violated any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

4.25. Transactions with Affiliates. Except as contemplated by the Transaction
Agreements, none of the officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary of the Company (other than
as holders of stock options and/or warrants, and for services as employees,
officers and directors), that would be required to be disclosed in the SEC
Filings pursuant to Section 404 of Regulation S-K that is not so disclosed.

4.26. Internal Controls. The Company is in compliance in all material respects
with the provisions of the Sarbanes-Oxley Act of 2002 currently applicable to
the Company. The Company maintains a system of internal accounting controls
designed to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e))
for the Company and designed such disclosure controls and procedures to ensure
that material information relating to the Company and required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
made known to the certifying officers by others



--------------------------------------------------------------------------------

within the Company, particularly during the period in which the Company’s most
recently filed periodic report under the 1934 Act, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the end of the period covered by the
most recently filed periodic report under the 1934 Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the 1934 Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls over financial
reporting or, to the Company’s Knowledge, in other factors that could
significantly affect the Company’s internal controls over financial reporting.
The Company maintains a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the 1934
Act.

4.27. Required Filings. Except for the transactions contemplated by this
Agreement, including the acquisition of the Closing Securities contemplated
hereby, no event or circumstance has occurred or information exists with respect
to the Company or its business, properties, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

4.28. Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following each of the Closings will not
be required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

4.29. Tests and Preclinical and Clinical Trials. The studies, tests and
preclinical and clinical trials conducted by or, to the Company’s Knowledge, on
behalf of the Company that are described in the SEC Filings were and, if still
pending, are being, conducted in all material respects in accordance with the
protocols submitted to the U.S. Food and Drug Administration (the “FDA”) or any
foreign governmental body exercising comparable authority, procedures and
controls pursuant to, where applicable, accepted professional and scientific
standards, and all applicable laws and regulations; the descriptions of the
studies, tests and preclinical and clinical trials conducted by or, to the
Company’s Knowledge, on behalf of the Company, and the results thereof,
contained in the SEC Filings are true and correct in all material respects; the
Company is not aware of any other studies, tests or preclinical and clinical
trials, the results of which call into question the results described in the SEC
Filings; and the Company has not received any notices or correspondence from the
FDA, any foreign, state or local governmental body exercising comparable
authority or any Institutional Review Board requiring the termination,
suspension, material modification or clinical hold of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company.

4.30. Key Employees. Each of the Company’s executive officers (as defined in
Rule 405 under the 1933 Act) is currently serving in the capacity described in
the SEC Filings. The Company has no knowledge of any fact or circumstance
(including without limitation (i) the terms of any agreement to which such
person is a party or any litigation in which such person is or may become
involved and (ii) any illness or medical condition that would reasonably be
expected to result in the disability or incapacity of such person) that would
limit or prevent any



--------------------------------------------------------------------------------

such person from serving in such capacity on a full-time basis in the
foreseeable future, or of any intention on the part of any such person to limit
or terminate his or her employment with the Company.

4.31. ERISA. The Company does not maintain or contribute to, or have any
obligation under, any pension plan. The Company is in compliance in all material
respects with the presently applicable provisions of ERISA and the United States
Internal Revenue Code of 1986, as amended, except for matters that, individually
or in the aggregate, have not had, and would not reasonably be expected to have,
a Material Adverse Effect.

4.32. Manipulation of Price. The Company has not, and, to the Company’s
Knowledge, no Person acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.

4.33. Fees. Except as contemplated by Section 9.5 hereof, the Company is not
obligated to pay any compensation or other fee, cost or related expenditure to
any underwriter, broker, agent or other representative in connection with the
transactions contemplated by this Agreement. The Company will indemnify and hold
harmless the Investors from and against any claim against the Investors by any
Person alleging that, as a result of any agreement or arrangement between such
Person and the Company, the Investors are obligated to pay any such compensation
fee, cost or related expenditure in connection with the transactions
contemplated hereby or the other Transaction Documents.

4.34. Off Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

4.35. Solvency. After giving effect to the transactions contemplated by this
Agreement (including the consummation of each of the Initial Closing, the Second
Closing and the Additional Closing), (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing indebtedness as such indebtedness matures or
is otherwise payable and (ii) the current cash flow of the Company, together
with the proceeds the Company would receive upon liquidation of its assets,
after taking into account all anticipated uses of such amounts, would be
sufficient to pay all indebtedness when such indebtedness is required to be
paid. The Company has no knowledge of any facts or circumstances which lead it
to believe that, after giving effect to the transactions contemplated by this
Agreement (including the consummation of each of the Initial Closing, the Second
Closing and the Additional Closing), it will be required to file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction, and has no present intention to so file.

4.36. Acknowledgement of Dilution. The Company acknowledges that the issuance of
Common Warrant Shares upon exercise of the Common Warrants may result in
dilution of the outstanding shares of Common Stock. The Company further
acknowledges that its obligation to issue Common Warrant Shares in accordance
with the terms of the Common Warrants is unconditional regardless of the effect
of any such dilution.



--------------------------------------------------------------------------------

4.37. Approved Transaction Budget. The Company has prepared the Approved
Transaction Budget in good faith. The Approved Transaction Budget includes all
material expenses reasonably expected to be incurred by the Company through the
expiration of the period covered by the Approved Transaction Budget.

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

5.1. Organization and Existence. Such Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to enter into and consummate the transactions contemplated by the
Transaction Documents and to carry out its obligations hereunder and thereunder,
and to invest in the Securities pursuant to this Agreement.

5.2. Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Investor, enforceable against
such Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.

5.3. Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

5.4. Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.5. Disclosure of Information. Such Investor has had an opportunity to receive,
review and understand all information related to the Company requested by it and
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the Securities, and
has conducted and completed its own independent due diligence. Such Investor
acknowledges receipt of copies of the SEC Filings. Based on the information such
Investor has deemed appropriate, it has independently made its



--------------------------------------------------------------------------------

own analysis and decision to enter into the Transaction Documents. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, limit or otherwise affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.

5.6. Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

5.7. Accredited Investor. Such Investor is an “accredited investor” within the
meaning of Rule 501(a) (1), (2), (3) or (7) under the 1933 Act. Such Investor
has determined based on its own independent review and such professional advice
as it deems appropriate that its purchase of the Securities and participation in
the transactions contemplated by the Transaction Documents (i) comply and are
consistent with all investment policies, guidelines and other restrictions
applicable to such Investor and (ii) do not and will not violate or constitute a
default under such Investor’s charter, by-laws or other constituent document or
under any law, rule, regulation, agreement or other obligation by which such
Investor is bound.

5.8. Foreign Investors. In the case of each Foreign Investor:

(a) Such Investor is not a United States person (as defined by
Section 7701(a)(30) of the Code and/or Rule 902(k) promulgated under the 1933
Act) (a “U.S. Person”), and is not acquiring the Securities for the account or
benefit of any U.S. Person.

(b) Such Investor has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the
Securities or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Securities, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale, or transfer of the Securities. The Investor’s subscription and
payment for and continued beneficial ownership of the Securities will not
violate any applicable securities or other laws of the Investor’s jurisdiction.

(c) Such Investor will not offer or sell the Securities to a U.S. Person or to
for the account or benefit of a U.S. Person prior to the expiration of the
six-month period after the date on which such Investor purchased such
Securities.

(d) Such Investor understands and acknowledges that the Securities have not been
registered under the 1933 Act and are being offered and transferred in reliance
upon the exemptions provided in Regulation S of the 1933 Act and the rules and
regulations adopted thereunder. Accordingly, the Securities may not be offered
or sold in the U.S. or to U.S. Persons unless the securities are registered
under the 1933 Act, or an exemption for the regulation requirements is
available. Furthermore, hedging transactions involving the Securities may not be
conducted unless in compliance with the 1933 Act.



--------------------------------------------------------------------------------

(e) Such Investor acknowledges and agrees that, notwithstanding anything in this
Agreement to the contrary, the Company shall, and shall instruct its transfer
agent to, refuse to register any transfer of Securities that is not made in
accordance with the provisions of Regulation S pursuant to registration under
the 1933 Act or pursuant to an available exemption from registration required
under the 1933 Act.

5.9. No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any general solicitation or general advertising.

5.10. Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear one or all of the following or any similar
legend:

(a) With respect to Foreign Investors: “The securities represented hereby have
not been registered with the Securities and Exchange Commission or the
securities commission of any state in reliance upon an exemption from
registration under the Securities Act of 1933, as amended, and, accordingly, may
not be transferred unless (i) such securities have been registered for sale
pursuant to the Securities Act of 1933, as amended, (ii) such securities may be
sold pursuant to Rule 144, (iii) the Company has received an opinion of counsel
reasonably satisfactory to it that such transfer may lawfully be made without
registration under the Securities Act of 1933, as amended and (iv) such transfer
is in compliance with Regulation S under the Securities Act of 1933, as amended.
Hedging transactions involving the securities represented hereby may not be
conducted unless in compliance with the Securities Act of 1933, as amended.”

(b) With respect to U.S. Investors: “The securities represented hereby have not
been registered with the Securities and Exchange Commission or the securities
commission of any state in reliance upon an exemption from registration under
the Securities Act of 1933, as amended, and, accordingly, may not be transferred
unless (i) such securities have been registered for sale pursuant to the
Securities Act of 1933, as amended, (ii) such securities may be sold pursuant to
Rule 144 or other applicable exemption from applicable securities laws. The
Company may require an opinion of counsel to the holder of these securities,
reasonably satisfactory to the Company, that such transfer may lawfully be made
without registration under the Securities Act of 1933, as amended.”

(c) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

5.11. Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.

5.12. Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Affiliate acting on its behalf or pursuant to any understanding with
such Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor was first contacted by



--------------------------------------------------------------------------------

the Company or any other Person regarding the transactions contemplated hereby
and ending immediately prior to the date hereof. Notwithstanding the foregoing,
in the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement. Other than to
other Persons party to this Agreement, such Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

5.13. No Government Recommendation or Approval. Such Investor understands that
no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Securities.

5.14. No Intent to Effect a Change of Control. As of the date hereof, such
Investor has no present intent to effect a “change of control” of the Company as
such term is understood under the rules promulgated pursuant to Section 13(d) of
the 1934 Act.

5.15. No Rule 506 Disqualifying Activities. Such Investor has not taken any of
the actions set forth in, and is not subject to, the disqualification provisions
of Rule 506(d)(1) of the 1933 Act.

6. Conditions to Closing.

6.1. Conditions to the Investors’ Obligations at the Initial Closing. The
obligation of each Investor to purchase Initial Closing Securities at the
Initial Closing is subject to the fulfillment to such Investor’s satisfaction,
on or prior to the Initial Closing Date, of the following conditions, any of
which may be waived by such Investor (as to itself only):

(a) The representations and warranties made by the Company in Section 4 hereof
shall be true and correct on the Initial Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date. The Company shall have performed in all material respects all
obligations and covenants herein and in any other Transaction Document required
to be performed by it on or prior to the Initial Closing Date.

(b) With the exception of declarations of effectiveness by the SEC with respect
to the registration statements contemplated in the Registration Rights
Agreement, the Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary for consummation of the purchase
and sale of the Initial Closing Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.



--------------------------------------------------------------------------------

(c) The Company shall have executed and delivered the Registration Rights
Agreement.

(d) The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Shares and the Common Warrant Shares, a
copy of which shall have been provided to the Investors.

(e) That Brian J. Underdown shall have resigned as a director of the Company.

(f) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the Initial Closing or other
transactions contemplated hereby or in the other Transaction Documents.

(g) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Vice President of Finance, dated
as of the Initial Closing Date, certifying to the fulfillment of the conditions
specified in subsections (a), (b), (d), (e), (f), (j), (l) and (m) of this
Section 6.1.

(h) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Initial Closing Date, certifying the
resolutions adopted by the Board approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the Initial
Closing Securities, certifying the current versions of the Certificate of
Incorporation and By-laws of the Company and certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company.

(i) The Investors shall have received an opinion from Wilmer Cutler Pickering
Hale and Dorr LLP, the Company’s counsel, dated as of the Initial Closing Date,
in form and substance reasonably acceptable to the Investors and addressing such
legal matters as the Investors may reasonably request.

(j) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

(k) The Company shall have authorized and reserved for issuance the aggregate
number of shares of Common Stock issuable upon the exercise of Common Warrants
to be issued at the Initial Closing.

(l) There shall be no injunction, restraining order or decree of any nature of
any court or governmental authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the Initial Closing or the other
transactions contemplated hereby and by the other Transaction Documents.



--------------------------------------------------------------------------------

(m) There shall not have occurred any material adverse change in the Company’s
consolidated business or financial condition since the date of the Company’s
most recent SEC Filing.

(n) The Common Stock shall be listed on Nasdaq.

6.2. Conditions to the Investors’ Obligations at the Second Closing and the
Additional Closing. The obligation of each Investor to purchase Closing
Securities at the Second Closing or the Additional Closing, as applicable, is
subject to the fulfillment to such Investor’s satisfaction, on or prior to the
Second Closing Date or Additional Closing Date, respectively, of the following
conditions, any of which may be waived by such Investor (as to itself only):

(a) The representations and warranties made by the Company in Section 4 hereof
shall be true and correct on the Second Closing Date or Additional Closing Date,
as applicable, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date. The Company shall
have performed in all material respects all obligations and covenants herein and
in any other Transaction Document required to be performed by it on or prior to
the Second Closing Date or Additional Closing Date, as applicable.

(b) With the exception of declarations of effectiveness by the SEC with respect
to the registration statements contemplated in the Registration Rights
Agreement, the Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary for consummation of the purchase
and sale of the Second Closing Securities or Additional Closing Shares, as
applicable, and the consummation of the other transactions contemplated by the
Transaction Documents, all of which shall be in full force and effect.

(c) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the Second Closing Date or
Additional Closing Date, as applicable, or other transactions contemplated
hereby or in the other Transaction Documents.

(d) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Vice President of Finance, dated
as of the Initial Closing Date, certifying to the fulfillment of the conditions
specified in subsections (a), (b), (c), (f), (h) and (i) of this Section 6.2.

(e) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Initial Closing Date, certifying the
resolutions adopted by the Board approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the
Securities, certifying the current versions of the Certificate of Incorporation
and By-laws of the Company, and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.



--------------------------------------------------------------------------------

(f) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

(g) In the case of the Second Closing, the Company shall have authorized and
reserved for issuance the aggregate number of shares of Common Stock issuable
upon the exercise of Common Warrants to be issued at the Second Closing.

(h) There shall be no injunction, restraining order or decree of any nature of
any court or governmental authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the applicable Closing, or the
other transactions contemplated hereby and by the other Transaction Documents.

(i) There shall not have occurred any material adverse change in the Company’s
consolidated business or financial condition since the date of the Company’s
most recent SEC Filing.

(j) The Common Stock shall be listed on Nasdaq.

6.3. Conditions to Obligations of the Company. The Company’s obligation to sell
and issue Closing Securities at each Closing is subject to the fulfillment to
the satisfaction of the Company on or prior to the applicable Closing Date of
the following conditions, any of which may be waived by the Company:

(a) The representations and warranties made by the Investors (other than any
Investor having terminated its obligations hereunder pursuant to
Section 6.4(a)(iv)) in Section 5 hereof shall be true and correct in all
material respects when made, and shall be true and correct in all material
respects on the Closing Date with the same force and effect as if they had been
made on and as of said date. The Investors (other than any Investor having
terminated its obligations hereunder pursuant to Section 6.4(a)(iv)) shall have
performed in all material respects all obligations and covenants herein required
to be performed by them on or prior to the Closing Date.

(b) With respect to the Initial Closing, the Investors shall have executed and
delivered the Registration Rights Agreement.

(c) Any Investor purchasing Closing Securities at such Closing shall have paid
to the Company in full the purchase price for such Closing Securities as
specified in this Agreement.

(d) There shall be no injunction, restraining order or decree of any nature of
any court or governmental authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the applicable Closing, or the
other transactions contemplated hereby and by the other Transaction Documents.



--------------------------------------------------------------------------------

6.4. Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closings shall terminate as follows:

(i) Prior to the Second Closing, upon the mutual written consent of the Company
and each of the Investors that agreed to purchase, or following the Initial
Closing have purchased, Closing Securities pursuant to this Agreement;

(ii) Following the Second Closing, upon the mutual written consent of the
Company and the Investors that have purchased a majority of the Closing
Securities pursuant to this Agreement;

(iii) By the Company with respect to any Closing if any of the conditions set
forth in Section 6.3 applicable to such Closing shall have become incapable of
fulfillment with respect to each Investor, and shall not have been waived by the
Company; or

(iv) With respect to the Initial Closing, by an Investor (with respect to itself
only) if any of the conditions set forth in Section 6.1 shall have become
incapable of fulfillment, and shall not have been waived by the Investor, prior
to the Initial Closing;

(v) With respect to the Second Closing or Additional Closing, by an Investor
(with respect to itself only) if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Investor, prior to the applicable Closing;

provided, however, that, except in the case of clauses (i) and (ii) above, the
party seeking to terminate its obligation to effect a Closing shall not then be
in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect such Closing.

(b) In the event of termination by the Company or any Investor of its
obligations to effect a Closing pursuant to this Section 6.4, written notice
thereof shall be given to the other Investors by the Company and the other
Investors shall have the right to terminate their obligations to effect such
Closing upon written notice to the Company and the other Investors. Nothing in
this Section 6.4 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

(c) In the event of the completion of a bona fide third-party tender offer,
merger, consolidation or other similar transaction made to all holders of the
Company’s securities involving a change of control of the Company (each, a
“Company Sale”), the obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closings shall terminate. For
purposes hereof, “change of control” shall mean the transfer (whether by tender
offer, merger, consolidation or other similar transaction), in one transaction
or a series of related transactions, to a Person or group of affiliated Persons,
of Common Stock or



--------------------------------------------------------------------------------

any securities convertible into or exercisable or exchangeable for Common Stock
if, after such transfer, such Person or group of affiliated Persons would hold
more than 50% of the outstanding voting securities of the Company (or the
surviving entity).

7. Further Covenants and Agreements.

7.1. Reservation of Common Stock. The Company shall, on each Closing and at all
times thereafter, reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of providing for the exercise of
the Common Warrants, such number of shares of Common Stock as shall from time to
time equal the number of shares sufficient to permit the exercise of the Common
Warrants issued pursuant to this Agreement in accordance with their respective
terms (the “Reserved Amount”). While the Common Warrants are outstanding, the
Company shall not reduce the Reserved Amount without obtaining prior written
consent of the Investors.

7.2. Use of Proceeds. The Company shall use the net proceeds of the sale of the
Closing Securities in all material respects in accordance with the Approved
Transaction Budget; provided that in no event shall the aggregate spend of the
Company with respect to the matters covered by the Approved Transaction Budget
exceed the aggregate spend provided for by the Approved Transaction Budget; and
provided further that such obligation shall terminate upon the expiration or
termination of the Additional Closing Option (but in any event not prior to the
Second Closing).

7.3. Approved Transaction Budget Review. The Board shall review the Approved
Transaction Budget periodically, and in any event no less than once every two
(2) months. Any changes to the Approved Transaction Budget shall be subject to
the approval of the Board, which approval must include a majority of the
Investor Directors; provided that if either PHS Director no longer serves on the
Board, any changes to the Approved Transaction Budget shall be approved by the
Board, which approval must include the remaining PHS Director; provided further
that if no PHS Director serves on the Board, any changes to the Approved
Transaction Budget shall be approved by the Board and by written consent from
PHS. This Section 7.3 shall cease to be effective upon the expiration or
termination of the Additional Closing Option (but in any event not prior to the
Second Closing).

7.4. No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

7.5. Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities.

7.6. Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on Nasdaq and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable.



--------------------------------------------------------------------------------

7.7. Termination of Covenants. The provisions of Sections 7.4 through 7.6 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.8. Conduct of Business. For so long as the Additional Closing Option remains
outstanding (and in any event so long as the Second Closing has not occurred),
the Company agrees that it will (a) maintain its corporate existence in good
standing, (b) comply in all material respects with all laws, rules, ordinances
and regulations of all governmental authorities, (c) maintain, keep and preserve
all of its properties necessary in the proper conduct of its businesses in good
repair, working order and condition (ordinary wear and tear excepted) and make
all necessary repairs, renewals and replacements and improvements thereto,
except where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (d) pay or
discharge before becoming delinquent (i) all taxes, levies, assessments and
governmental charges imposed on it or its income or profits or any of its
property and (ii) all lawful claims for labor, material and supplies, which, if
unpaid, might become a lien upon any of its property, except in each of the
above instances where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (e) timely
file with the SEC all reports required to be filed pursuant to the 1934 Act and
refrain from terminating its status as an issuer required by the 1934 Act to
file reports thereunder even if the 1934 Act or the rules or regulations
thereunder would permit such termination.

7.9. Stockholder Approval.

(a) PHS hereby agrees that in the event that the Company determines to seek
stockholder approval (the “Requisite Stockholder Approval”) of the sale and
issuance of the Additional Closing Shares at the Additional Closing Purchase
Price, including at a price per share that is less than the Carry-over Price
(each, a “Qualifying Proposal”), (i) it shall vote, and cause its Affiliates to
vote, all shares of the Company’s voting securities held by PHS (or its
Affiliates) (subject to the limitations set forth in Section 7.10) in favor of
the Qualifying Proposal and (ii) hereby constitutes and appoints as the proxies
of the party and hereby grants a power of attorney to the officers of the
Company, and each of them, with full power of substitution, with respect to the
matters set forth in clause (i) of this Section 7.9(a), and hereby authorizes
each of them to represent and to vote, if and only if PHS (or any of its
Affiliates) (A) fails to vote or (B) attempts to vote (whether by proxy, in
person or by written consent), in a manner which is inconsistent with the terms
of clause (i) of this Section 7.9(a), all shares of voting securities held by
PHS or its Affiliates as of the applicable record date in accordance with the
terms of clause (i) of this Section 7.9(a), or to take any action necessary to
effect clause (i) of this Section 7.9(a).

(b) Each of the proxy and power of attorney granted pursuant to Section 7.9(a)
is given in consideration of the issuance of the Closing Securities to PHS and
the agreements and covenants of the Company and the parties in connection with
the matters and transactions contemplated by this Agreement and, as such, each
is coupled with an interest and shall be irrevocable unless and until this
Agreement terminates or expires prior to the issuance of any Closing Securities
to PHS or the Company has obtained the Requisite Stockholder Approval.



--------------------------------------------------------------------------------

7.10. Voting Agreement.

(a) PHS hereby agrees that, to the extent that and for so long as the total
voting power of voting securities of the Company beneficially owned by PHS and
its Affiliates and any other Persons whose beneficial ownership of Common Stock
would be aggregated with PHS for purposes of Section 13(d) of the 1934 Act
exceeds 33% of the voting power of the total number of voting securities of the
Company then outstanding, in any election of directors and in any other matter
submitted to a general vote of the stockholders of the Company (whether taken at
an annual or special meeting of stockholders or by written action) (i) PHS shall
and shall cause such Affiliates and such other Persons to vote any Excess Voting
Securities in the same manner as and in the same proportion to the votes cast on
the matter by the other holders of voting securities of the Company, and
(ii) constitutes and appoints as the proxies of the party and hereby grants a
power of attorney to the officers of the Company, and each of them, with full
power of substitution, with respect to the matters set forth in clause (i) of
this Section 7.10, and hereby authorizes each of them to represent and to vote,
if and only if PHS (or any of its Affiliates) (A) fails to vote or (B) attempts
to vote (whether by proxy, in person or by written consent), in a manner which
is inconsistent with the terms of clause (i) of this Section 7.10, all shares of
voting securities held by PHS or such Affiliates as of the applicable record
date in accordance with the terms of clause (i) of this Section 7.10, or to take
any action necessary to effect clause (i) of this Section 7.10. The obligations
set forth in this Section 7.10(a) shall terminate and be of no further force or
effect upon the earlier of (i) the expiration of the Additional Closing Option
and (ii) when the beneficial ownership of PHS and its Affiliates and any other
Persons whose beneficial ownership of Common Stock would be aggregated with PHS
for purposes of Section 13(d) of the 1934 Act (including for this purpose all
shares of Common Stock issuable upon exercise of warrants and options held by
such Persons) falls below 33% of the voting power of the total number of voting
securities of the Company then outstanding. Notwithstanding the foregoing, the
foregoing provisions shall not apply to any voting securities held by Persons
that were not Affiliates of PHS or Persons whose beneficial ownership of Common
Stock would be aggregated with PHS for purposes of Section 13(d) of the 1934
Act, in each case as of the date of this Agreement, except to the extent such
Persons beneficially own voting securities of the Company that (i) were
beneficially owned by PHS and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with PHS for purposes
of Section 13(d) of the 1934 Act as of the date of this Agreement or (ii) were
originally issued pursuant to this Agreement, including upon the exercise of the
Common Warrants issued pursuant to this Agreement (collectively, the
“Transferred Securities”), and with respect to such Persons, the term “Excess
Voting Securities” shall only include the Transferred Securities and no other
voting securities of the Company.

(b) Each of the proxy and power of attorney granted pursuant to Section 7.10(a)
is given in consideration of the issuance of the Closing Securities to PHS and
the agreements and covenants of the Company and the parties in connection with
the matters and transactions contemplated by this Agreement and, as such, each
is coupled with an interest and shall be irrevocable unless and until this
Agreement terminates or expires prior to the issuance of any Closing Securities
to PHS or the obligations set forth in Section 7.10(a) terminate as set forth in
such Section 7.10(a).



--------------------------------------------------------------------------------

(c) So long as the obligations of Section 7.10(a) are in full force and effect,
but in no event later than June 30, 2017, if PHS or any of its Affiliates
transfer any of the Securities to any Person that is not an Affiliate of PHS or
such Affiliates, and such transfer is not made in connection with a Company Sale
and results in the transferee and any Persons whose beneficial ownership of
Common Stock would be aggregated with such transferee for purposes of
Section 13(d) of the 1934 Act holding greater than 33% of the voting power of
the total number of voting securities of the Company then outstanding, such
transfer may only take place if the transferee agrees in writing to hold such
Securities subject to the obligations set forth in Section 7.10(a) hereof. Any
such transfer of Securities not made in compliance with the requirements of this
Section 7.10(c) shall be null and void ab initio, shall not be recorded on the
books of the Company or by the transfer agent for the Common Stock (the
“Transfer Agent”) and shall not be recognized by the Company.

7.11. Removal of Legends. In connection with any sale or disposition of the
Securities by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, the Company shall use its best efforts to cause the Transfer Agent to
remove any restrictive legends related to the book entry account holding such
Securities and make a new, unlegended entry for such book entry Securities sold
or disposed of without restrictive legends within three trading days of the
request of the Investor and receipt by the Company from the Investor of
customary representations and other documentation reasonably acceptable to the
Company in connection therewith. Subject to receipt by the Company of customary
representations and other documentation reasonably acceptable to the Company in
connection therewith, upon the earlier of such time as the Securities (i) have
been sold or transferred pursuant to an effective registration statement,
(ii) such time as the Securities have been sold pursuant to Rule 144, or
(iii) are eligible for resale under Rule 144(b)(1) or any successor provision,
the Company shall (A) deliver to the Transfer Agent irrevocable instructions
that the Transfer Agent shall make a new, unlegended entry for such book entry
Securities, and (B) cause its counsel to deliver to the Transfer Agent one or
more opinions to the effect that the removal of such legends in such
circumstances may be effected under the 1933 Act. The Company shall be
responsible for the fees of its Transfer Agent and all DTC fees associated with
such issuance.

7.12. Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with such Investor will execute any Short Sales during the
period from the date hereof until the earlier of such time as (i) such Investor
has purchased all Closing Securities purchasable by it under this Agreement or
(ii) its obligation to purchase any additional Closing Securities has been
terminated pursuant to Section 6.4(a). Each Investor covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company, such Investor will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Each Investor understands and
acknowledges that the SEC currently takes the position that coverage of short
sales of shares of the Common Stock “against the box” prior to effectiveness of
a resale registration statement with securities included in such registration
statement would be a violation of Section 5 of the 1933 Act, as set forth in
Item 239.10 of the Securities Act Sections Compliance and Disclosure
Interpretations compiled by the SEC Division of Corporation Finance and hereby
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with such Investor shall execute any such short sales.



--------------------------------------------------------------------------------

7.13. Observer Rights. As long as one or more Affiliates of PHS is serving on
the Board, the Company shall invite at least one of such Affiliates to attend
all meetings of the Audit Committee of the Board in a nonvoting observer
capacity and, in this respect, shall give such Affiliate copies of all notices,
minutes, consents, and other materials that it provides to the members of such
committee. The Company shall reimburse such Affiliate for all reasonable
out-of-pocket travel expenses incurred in connection with attending meetings of
the Audit Committee of the Board.

7.14. Board Composition. Prior to the Initial Closing, the Board shall take
action to reduce the number of directors constituting the entire Board from
eight directors to seven directors, effective immediately following the
resignation of Brian J. Underdown.

7.15. Consent to Registration Rights. Tianyi Lummy International Holdings Group
Ltd. and China BioPharma Capital I, L.P. hereby consent to the grant by the
Company of registration rights to the Investors pursuant to the Registration
Rights Agreement.

8. Survival, Indemnification and Remedies.

8.1. Survival. The representations, warranties, covenants, indemnities and
agreements contained in this Agreement, in the Transaction Documents shall
survive the Closings of the transactions contemplated by this Agreement for the
applicable statute of limitations.

8.2. Investor Default. If any Investor shall default in its obligation to
purchase Securities that it has agreed to purchase hereunder at a Closing, the
non-defaulting Investor or Investors shall have the option, at its or their sole
discretion, to purchase any or all of the Securities that such defaulting
Investor agreed to purchase hereunder at such Closing as set forth below. For
the avoidance of doubt, in no event shall the Company have the right to require
any non-defaulting Investor to purchase Securities that a defaulting Investor
failed to purchase at a Closing. In the event of default by any Investor, the
Company shall give written notice to the non-defaulting Investors of such
default (the “Default Notice”), which Default Notice shall specify the amount of
Securities that the defaulting Investor failed to purchase at the applicable
Closing (the “Remaining Securities”). Each non-defaulting Investor shall have an
option, exercisable for a period of 10 days following the date of delivery of
the Default Notice, to purchase, on a pro rata basis according to the number of
Securities owned by such Investor so electing, the Remaining Securities for the
consideration and on the terms and conditions set forth in the Default Notice.
Such option shall be exercised by the delivery by such Investor of written
notice to the Secretary of the Company. In the event that the options to
purchase Remaining Securities under this Section 8.2 have not been exercised by
the non-defaulting Investors with respect to all of the Remaining Securities,
those Investors who have exercised their options within the 10-day period
specified in this Section 8.2 shall have an additional option, for a period of
five days next succeeding the expiration of such 10-day period, to purchase all
or any part of the balance of such Remaining Securities on the terms and
conditions set forth in the Default Notice, which option shall be exercised by
the delivery of written notice to the Secretary of the



--------------------------------------------------------------------------------

Company. In the event there are two or more such Investors who choose to
exercise the last-mentioned option for a total number of Remaining Securities in
excess of the number available, the Remaining Securities available for each such
Investor’s option shall be allocated to each such Investor pro rata based on the
number of Securities owned by the Investor so electing. The closing of any
purchase of Remaining Securities shall occur remotely via exchange of documents
and signatures within seven days of the applicable notice to the Company of the
applicable Investor’s election to purchase Remaining Securities in accordance
with this Section 8.2.

8.3. Indemnification.

(a) Company Indemnification of Investors. In consideration of an Investor’s
execution and delivery of this Agreement and acquiring the Securities hereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents to which it is a party, subject to the provisions of this
Section 8.3(a) and Section 8.4, the Company shall indemnify and hold harmless
each Investor, each of its directors, officers, shareholders, members, partners,
employees, representatives, agents and advisors (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title), each Person, if any, who controls the
Investor (within the meaning of Section 15 of the 1933 Act or Section 20(a) of
the 1934 Act), and the respective directors, officers, shareholders, members,
partners, employees, representatives, agents and advisors (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title) of such controlling
Persons (each, an “Investor Party”), from and against all losses, liabilities,
obligations, claims, damages, costs and expenses (including all judgments,
amounts paid in settlement, court costs, reasonable attorneys’ fees and costs of
defense and investigation) (collectively, “Damages”) that such Investor Party
may suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents to which it is a party, other
than claims for indemnification within the scope of Section 6 of the
Registration Rights Agreement; provided, however, that the foregoing indemnity
shall not apply to any Damages to the extent, but only to the extent, that such
Damages resulted directly and primarily from a breach of any of the Investor’s
representations, warranties, covenants or agreements contained in this Agreement
or the Registration Rights Agreement.

An Investor Party’s right to indemnification or other remedies based upon the
representations, warranties, covenants and agreements of the Company set forth
in the Transaction Documents shall not in any way be affected by any
investigation or knowledge of such Investor Party. Such representations,
warranties, covenants and agreements shall not be affected or deemed waived by
reason of the fact that an Investor Party knew or should have known that any
representation or warranty might be inaccurate or that the Company failed to
comply with any agreement or covenant. Any investigation by such Investor Party
shall be for its own protection only and shall not affect or impair any right or
remedy hereunder.

To the extent that the foregoing undertakings by the Company set forth in this
Section 8.2(a) may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.



--------------------------------------------------------------------------------

(b) Investor Indemnification of the Company. In consideration of the Company’s
execution and delivery of this Agreement and sale of the Securities hereunder
and in addition to all of an Investor’s other obligations under the Transaction
Documents to which it is a party, subject to the provisions of this
Section 8.3(b) and Section 8.4, each Investor shall severally, and not jointly,
indemnify and hold harmless the Company, each of its directors, officers,
stockholders, employees, representatives, agents and advisors (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title), each Person, if any,
who controls the Company (within the meaning of Section 15 of the 1933 Act or
Section 20(a) of the 1934 Act), and the respective directors, officers,
shareholders, members, partners, employees, representatives, agents and advisors
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) of such
controlling Persons (each, a “Company Party”), from and against all Damages that
such Company Party may suffer or incur as a result of or relating to any breach
of any of the representations, warranties, covenants or agreements made by such
Investor in this Agreement or in the other Transaction Documents to which it is
a party, other than claims for indemnification within the scope of Section 6 of
the Registration Rights Agreement; provided, however, that the foregoing
indemnity shall not apply to any Damages to the extent, but only to the extent,
that such Damages resulted directly and primarily from a breach of any of the
Company’s representations, warranties, covenants or agreements contained in this
Agreement or the Registration Rights Agreement.

A Company Party’s right to indemnification or other remedies based upon the
representations, warranties, covenants and agreements of such Investor set forth
in the Transaction Documents shall not in any way be affected by any
investigation or knowledge of such Company Party. Such representations,
warranties, covenants and agreements shall not be affected or deemed waived by
reason of the fact that a Company Party knew or should have known that any
representation or warranty might be inaccurate or that such Investor failed to
comply with any agreement or covenant. Any investigation by such Company Party
shall be for its own protection only and shall not affect or impair any right or
remedy hereunder.

To the extent that the foregoing undertakings by such Investor set forth in this
Section 8.3(b) may be unenforceable for any reason, such Investor shall make the
maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.

8.4. Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person, unless (a) the indemnifying
party has agreed to pay such fees or expenses, or (b) the indemnifying party
shall have failed to assume the defense of such claim and employ counsel
reasonably satisfactory to such person or (c) in the reasonable judgment of any
such person, based upon written advice of its counsel, a conflict of interest
exists between such person and the indemnifying party with respect to such
claims (in which case, if the person notifies the indemnifying party in writing
that such person elects to employ



--------------------------------------------------------------------------------

separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood and agreed that the indemnifying
party shall not, in connection with any claim in the same jurisdiction, be
liable for fees or expenses of more than one separate firm of attorneys at any
time for all such indemnified parties. No indemnifying party will, except with
the consent of the indemnified party, consent to entry of any judgment or enter
into any settlement that (i) does not include as an unconditional term thereof
the giving by the claimant or plaintiff to such indemnified party of a release
from all liability in respect of such claim or litigation or (ii) that includes
the granting of any equitable relief or the admission by the indemnified party
of its officers, directors, managers, partners or Affiliates of any legal,
regulatory or ethical violations.

8.5. Remedies.

(a) Investors shall have all rights and remedies set forth in the Transaction
Documents and all rights and remedies which Investors have been granted at any
time under any other agreement or contract and all of the rights which Investors
have under any law. The Company recognizes that in the event that it fails to
perform, observe or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Investors. The Company therefore agrees that the Investors shall be entitled
to seek specific performance and/or temporary, preliminary and permanent
injunctive or other equitable relief from any court of competent jurisdiction in
any such case without the necessity of proving actual damages and without
posting a bond or other security.

(b) The Company shall have all rights and remedies set forth in the Transaction
Documents and all rights and remedies which the Company has been granted at any
time under any other agreement or contract and all of the rights which the
Company has under any law. Each Investor recognizes that in the event that it
fails to perform, observe or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Company. Each Investor therefore agrees that the Company shall be entitled
to seek specific performance and/or temporary, preliminary and permanent
injunctive or other equitable relief from any court of competent jurisdiction in
any such case without the necessity of proving actual damages and without
posting a bond or other security.

9. Miscellaneous.

9.1. Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investors, as
applicable, provided, however, that, subject to Section 7.10, an Investor may
assign its rights and delegate its duties hereunder in whole or in part to an
Affiliate or to a third party acquiring some or all of its Securities in a
transaction complying with applicable securities laws without the prior written
consent of the Company or the other Investors, provided such assignee agrees in
writing to be bound by the provisions hereof that apply to Investors. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the



--------------------------------------------------------------------------------

parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective permitted
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

9.2. Counterparts; Faxes; E-mail. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.

9.3. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.4. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if sent by electronic mail during
normal business hours of the recipient, then notice shall be deemed given when
sent, and if not sent during normal business hours, then notice shall be deemed
given on the recipient’s next business day, (iii) if given by facsimile, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iv) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (v) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

If to the Company:

Argos Therapeutics, Inc.

4233 Technology Drive

Durham, North Carolina 27704

Attention: Chief Executive Officer

Fax: (919) 287-6336

E-mail: jabbey@argostherapeutics.com

With a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Stuart Falber

Fax: (617) 526-5000

E-mail: Stuart.Falber@wilmerhale.com

If to the Investors:

to the addresses set forth on the signature pages hereto.



--------------------------------------------------------------------------------

9.5. Expenses. The Company shall pay at each Closing the legal expenses of the
Investors and shall also pay the legal expenses of the Investors incurred in
connection with the resale registration obligations of the Company set forth in
the Registration Rights Agreement; provided that the total expenses for which
the Company shall be liable under this Section 9.5 shall not exceed $140,000.

9.6. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and (a) with respect to Sections 2.2, 3.2(a) and
6.2, each Investor and (b) with respect to the balance of the Agreement,
(i) prior to the Initial Closing, Investors that agreed to purchase a majority
of the Initial Closing Securities to be issued and sold pursuant to this
Agreement and (ii) following the Initial Closing, Investors holding Securities
representing a majority of the Securities issued pursuant to this Agreement then
held by Investors, including all Common Warrant Shares issued or issuable upon
exercise of the Common Warrants; provided that the terms of this Agreement
relating to the Additional Closing may be amended or waived with the written
consent of the Company and PHS alone. Notwithstanding the foregoing, this
Agreement may not be amended and the observance of any term of this Agreement
may not be waived with respect to any Investor without the written consent of
such Investor unless such amendment or waiver applies to all Investors in the
same fashion. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon (i) prior to the Initial Closing, each Investor and
(ii) following the Initial Closing, each holder of any Securities purchased
under this Agreement at the time outstanding, and in each case, each future
holder of all such Securities and the Company.

9.7. Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior consent of the Company (in the case of a
release or announcement by the Investors) or the Investors (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. By 8:30 a.m. (New York City
time) on the trading day immediately following the date this Agreement is
executed, the Company shall issue a press release disclosing the transactions
contemplated by this Agreement (the “Press Release”). No later than 5:30 p.m.
(New York City time) on the first trading day following the date this Agreement
is executed, the Company will file a Current Report on Form 8-K attaching the
press release described in the foregoing sentence as well as copies of the
Transaction Documents. The parties acknowledge that from and after the issuance
of the Press Release, no Investor shall be in possession of any material,
nonpublic information received from the Company or any of its respective
officers, directors, employees or agents with respect to the transactions
contemplated hereby that is not disclosed in the Press Release.



--------------------------------------------------------------------------------

9.8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9. Entire Agreement. This Agreement, including the signature pages and
Exhibits, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

9.10. Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

9.12. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Closing
Securities pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a



--------------------------------------------------------------------------------

group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no Investor will be acting as agent of such Investor in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:   ARGOS THERAPEUTICS, INC.   By:  

/s/ Lori R. Harrelson

    Name:   Lori R. Harrelson     Title:   Vice President of Finance

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

INVESTOR:   PHARMSTANDARD INTERNATIONAL S.A.   By:  

/s/ Eriks Martinovskis

    Name:   Eriks Martinovskis     Title:   Director

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

INVESTOR:   FORARGOS B.V.   By:  

/s/ S.J.H. Van Deventer/ H.A Slootweg

    Name:   S.J.H. Van Deventer/ H.A Slootweg     Title:   Directors of Forbion
I Management B.V., its director

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

INVESTOR:     TIANYI LUMMY INTERNATIONAL HOLDINGS GROUP LTD.     By:  

/s/ Ma Li

     

Name:

Title:

 

Ma Li

President

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

INVESTOR:   CHINA BIOPHARMA CAPITAL I, L.P.

represented by its

General Partner China BioPharma Capital I (GP) Ltd.

  By:  

/s/ Mirko Scherer/ Stefan Fischer

    Name:   Dr. Mirko Scherer / Stefan Fischer     Title:   Director / Director

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

INVESTOR:   TVM V LIFE SCIENCE VENTURES GMBH & CO. KG   By:  

/s/ Stefan Fischer / Hubert Birner

    Name:   Stefan Fischer / Hubert Birner     Title:   Authorized Officers

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

INVESTOR:      

WASATCH FUNDS TRUST

for Wasatch Small Cap Growth Fund

    By:   Wasatch Advisors, Inc.     Its:   Investment Adviser   By:  

/s/ Daniel Thurber

    Name:   Daniel Thurber     Its:   Vice President

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

INVESTOR:      

WASATCH FUNDS TRUST

for Wasatch Ultra Growth Fund

    By:   Wasatch Advisors, Inc.     Its:   Investment Adviser   By:  

/s/ Daniel Thurber

    Name:   Daniel Thurber     Its:   Vice President

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

INVESTOR:      

WASATCH FUNDS TRUST

for Wasatch Micro Cap Fund

    By:   Wasatch Advisors, Inc.     Its:   Investment Adviser   By:  

/s/ Daniel Thurber

    Name:   Daniel Thurber     Its:   Vice President

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Investors

 

Investor Name

  Number of
Shares to be
Purchased in
the Initial
Closing*     Number of Common
Warrant Shares
Underlying Common
Warrants Purchased
in the Initial
Closing*     Aggregate
Purchase Price of
Initial Closing
Securities     Number of
Shares to be
Purchased in
the Second
Closing*     Number of
Common Warrant
Shares Underlying
Common Warrants
Purchased in the
Second Closing*     Aggregate Purchase
Price of Second
Closing Securities  

Pharmstandard International S.A.

    1,785,534        1,339,151      $ 9,720,000.72        2,678,301       
2,008,726      $ 14,580,001.07   

Forargos B.V.

    881,745        661,309      $ 4,799,999.35        1,322,618        991,964
     $ 7,200,001.74   

Tianyi Lummy International Holdings Group Ltd.

    363,352        272,514      $ 1,977,997.45        545,029        408,772   
  $ 2,967,001.62   

China BioPharma Capital I, L.P.

    363,352        272,514      $ 1,977,997.45        545,029        408,772   
  $ 2,967,001.62   

TVM V Life Science Ventures GmbH & Co. KG

    183,697        137,773      $ 1,000,000.55        275,545        206,659   
  $ 1,499,998.10   

Wasatch Small Cap Growth Fund

    52,450        39,337      $ 285,524.69        78,700        59,025      $
428,423.13   

Wasatch Ultra Growth Fund

    7,300        5,475      $ 39,739.38        10,950        8,212      $
59,609.07   

Wasatch Micro Cap Fund

    15,000        11,250      $ 81,656.25        22,500        16,875      $
122,484.38     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

    3,652,430        2,739,323      $ 19,882,915.84        5,478,672       
4,109,005      $ 29,824,520.73     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

* Subject to appropriate adjustment in the event of a stock dividend, stock
split, combination or other similar recapitalization affecting the Common Stock.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Common Warrant

[Filed as Exhibit 10.2 to this Current Report on Form 8-K]



--------------------------------------------------------------------------------

EXHIBIT C

Registration Rights Agreement

[Filed as Exhibit 10.3 to this Current Report on Form 8-K]